McGRAW, Justice,
dissenting:
I join Justice McHugh in dissent. To read the election statutes and to read the record compels a conclusion different from that of the majority. I pray scholars of History, Political Science, and Good Law review the record appended to my dissent in the official reports.1 Can it be found that the law has been faithfully applied or: Is the law in West Virginia as it was when Theodore White wrote?2
[I]f one were to choose those states whose politics ... are the most squalid, corrupt and despicable, then one would add West Virginia to the Jukes family of American politics. West Virginia politics rise from hunger, and they are sordid politics. Politics in West Virginia involves money — hot money, under-the-table money, open money_ The local bosses, ... [and] the statewide candidates, ... make cross-alliances ... and money is spent lavishly — and—legal-M?] • ■ • •3 (emphasis added)
As the majority, “who you know are honourable men,”4 arrogate political might over legal right — we are left with the nagging question: Are they truly “familiars” of “Jack”? 5
[HJonour ... ?
Can honour set ... a leg?
No.
Or an arm?
No.
Or take away the grief of a wound? No.
Honour hath no skill in surgery then? No.
What is honour?
A word.
What is that word, honour?
Air, A trim reckoning!—
Who hath it?
He that died o’Wednesday.
Doth he feel it?
No.
Doth he hear it?
No.
Is it insensible then?
Yea, to the dead.
*107But will it not live with the living?
No.
Why?
Detraction will not suffer it.—
Therefore, I’ll none of it.
Honour is a mere scutcheon,
and so ends my catechism.6
And Mine.

. Reference to such source is necessitated by the steadfast refusal of West Publishing Company to reproduce this appendix. Clearly, as indicated in the closing soliloquy to this dissent, the motivation for this action is something other than "honour.”


. White describes the people of West Virginia as follows:
[T]hese are handsome people and, beyond doubt, the best-mannered and most courteous in the nation. These are people who teach their children to say "Sir” and "Thank you" to their elders: ... speak in soft and gentle tones; their relations with ... Negroes are the best of any state with any significant Negro population, north or south. The Negroes, being treated with respect and good manners, reciprocate with a bearing of good manners and respect. Whether on a West Virginia bus or in a crowded West Virginia store, men and women are well-behaved and friendly. Moreover, these are brave people — no state of the union contributed more heavily to the armed forces of the United States in proportion to population than did this state of mountain men; nor did any state suffer more casualties in proportion to its population. That they should live as they do is a scar and shame on American life, an indictment of the national political system as well as of their own.
T. White, The Making of the President 1960, ch. 100 (1961).


. T. White, The Making of the President 1960, at 97-100. See also D. Wilson, "A Small State Takes the Limelight — In Logan County, the Half-Pint Vote — Slating and ‘Lever Brothers,'” Life, May 9, 1960, at 24-29; State v. Hobbs, 168 W.Va. 13, 282 S.E.2d 258 (1981).


. See W. Shakespeare, Julius Caesar act III, scene 2.


. See W. Shakespeare, King Henry IV — Part II, act II, scene 2.


. W. Shakespeare, King Henry IV — Part I, act V, scene 1.